Citation Nr: 0806358	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-39 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent from May 27, 2003 to June 15, 2005 for traumatic 
arthritis, left ankle.

2.  Entitlement to an increased rating in excess of 30 
percent from June 16, 2005 for traumatic arthritis, left 
ankle.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B. A. Jonas, Law Clerk

INTRODUCTION

The veteran served on active duty from February 1957 to April 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for 
tinnitus and assigned an increased evaluation of 20 percent 
for traumatic arthritis, left ankle, effective May 27, 2003.  
The RO subsequently assigned an increased evaluation of 30 
percent, effective June 16, 2005.


FINDINGS OF FACT

1.  For the period from May 27, 2003 to June 15, 2005, the 
veteran's service-connected left ankle disability is 
manifested by no more than a marked degree of functional loss 
due to pain and laxity.

2.  The veteran's service-connected left ankle disability is 
not manifested by nonunion of the tibia and fibula with loose 
motion, requiring a brace.

3.  The veteran does not have tinnitus.


CONCLUSIONS OF LAW

1.  For the period of May 27, 2003 to June 15, 2005, the 
criteria for the assignment of a rating in excess of 20 
percent for the service-connected left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71(a) including Diagnostic 
Codes 5010, 5271 (2007).  

2.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected left ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71(a) including Diagnostic 
Codes 5010, 5262 (2007).  

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating claim

The present appeal involves the veteran's claim that the 
severity of his service-connected left ankle warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration that different 
ratings may be warranted for different time periods.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the U.S. Court of Appeals for Veterans 
Claims (Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206. 

The service-connected left ankle disability is currently 
rated under the provisions of Diagnostic Codes 5010 and 5262.  
Before June 16, 2005, the left ankle disability was rated 
under Diagnostic Code 5271.

Diagnostic Code 5010 states that arthritis due to trauma is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 U.S.C.A. § 4.71a, Diagnostic 
Codes 5003, 5010.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected left ankle 
disability.

Other potentially applicable diagnostic codes include DCs 
5167 (loss of use of foot), 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no competent evidence 
that the veteran has been diagnosed with any of these 
conditions.  Accordingly, DCs 5167, 5270, 5272, 5273, and 
5274 cannot serve a basis for an increased rating in this 
case.

A.  From May 27, 2003 to June 15, 2005

The Board finds that an increased rating in excess of 20 
percent is not assignable before June 16, 2005.

The veteran underwent a VA examination in May 2004.  The VA 
examiner noted the veteran's use of a cane for ambulation.  
It is not clear whether the cane was required to address the 
ankle disability or because of the veteran's other medical 
conditions including peripheral neuropathy secondary to non-
service-connected diabetes.  No ankle brace was noted.  X-
rays showed no significant degenerative joint disease.  There 
was fragmentation along the tip of the medial malleolus and 
at the anterior aspect of the ankle joint.  No notation was 
made suggestion malunion or nonunion of the tibia and fibula.
  



B.  From June 16, 2005 to the present

Based on a thorough review of the record, the Board finds 
that an increased rating in excess of 30 percent is not 
assignable.  There is no evidence of nonunion of the tibia 
and fibula with loose motion, requiring a brace.

The veteran underwent another VA examination in June 2005.  
The veteran reported that the left ankle gives way quite 
easily.  He could only walk 8-10 feet  before resting due to 
significant pain.  The veteran used a motorized wheelchair 
and compressed stockings.  The VA examiner noted peripheral 
neuropathy of the bilateral lower extremities.  He also noted 
the veteran's back injuries and opined that his back 
condition is independent of the left ankle condition.  The 
veteran did not use an ankle brace.

The veteran underwent another VA examination in September 
2006.  X-rays taken at this time revealed a minor degree of 
degenerative change compared to the x-rays of May 2004.

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In this case, the regular schedular standards are not shown 
to be inadequate.  The service-connected left ankle 
disability has not required frequent periods of 
hospitalization or produced marked interference with 
employment.  

II.  Service connection claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The service medical records are negative for any complaints, 
diagnoses, or treatment of tinnitus.  Likewise, there is no 
current diagnosis of tinnitus.  Due to the complete lack of 
medical evidence in the record, service connection for 
tinnitus is denied.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

III.  Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's October 2003 and April 2004 notice letters described 
the evidence necessary to file claims for service connection 
and increased ratings respectively, and met all the 
requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
veteran was given the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), in a March 2006 letter, 
shortly after the Dingess decision was issued.  To whatever 
extent Dingess or the recent decision of Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008), 
concerning the specific notice to be given in claims for 
increase, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
increased evaluation claims, the Board finds no prejudice to 
the appellant in proceeding with the present decision.  He 
appealed the disability evaluation assigned.  He was given 
the specific requirements for an increased rating for the 
disability at issue in the rating decision and in the 
statement of the case, so he has actual knowledge of those 
criteria.  As the appeal is being denied herein, any other 
potential downstream issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records and VA 
examinations. 




	

	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating in excess of 20 percent 
from May 27, 2003 to June 15, 2005 for traumatic arthritis, 
left ankle is denied.

Entitlement to an increased rating in excess of 30 percent 
from June 16, 2005 for traumatic arthritis, left ankle is 
denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


